Dear Ms. Pevey:
The Louisiana Board of Examiners for Speech Pathology and Audiology has requested an opinion from this office.  You ask whether the Board may pay the round trip air fare for a Board member to fly to Louisiana from Arizona to attend Board meetings.  For personal reasons the board member will be in Arizona while she is on sabbatical leave from her job.  It is the opinion of this office that the Board may not pay her travel expenses from Arizona to attend Board meetings.
LSA-R.S. 37:2654 E provides that:
      "No member of the board shall be paid any compensation for duties performed as a member of the board, but shall be reimbursed for all reasonable and necessary travel expenses in attending any meeting of the board within this state and may be reimbursed for all other reasonable and necessary expenses incurred in attending meetings of the board or on necessary business of the board which is authorized by the board."
The Board member will be in Arizona on personal business.  The cost of flying back to Louisiana is not a reasonable and necessary travel expense for attending board meetings.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: J. MARVIN MONTGOMERY Assistant Attorney General